Citation Nr: 0707459	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for back disability with 
neurological impairment in the right leg.

Entitlement to service connection for hypertension.

Entitlement to service connection for pleural thickening.

Entitlement to service connection for pulmonary disability 
other than pleural thickening.

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 1956 
and from September 1956 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2007, the Board denied the veteran's motion to 
advance the case on the docket.

The Board notes that after the case was certified on appeal 
to the Board, the veteran's spouse submitted a statement and 
additional medical evidence without a waiver.  The evidence 
received is either duplicative or cumulative of previously 
considered evidence, and pertains to the claim for service 
connection for pleural thickening, which is granted herein.  
Therefore, the Board may proceed with the appeal.

The issue of entitlement to service connection for pulmonary 
disability other than pleural thickening is addressed in the 
remand that follows the order section of this decision, while 
the other matters are decided herein.


FINDINGS OF FACT

1.  Chronic disability of the veteran's back was not present 
within one year of the veteran's discharge from service, and 
the current disability of the veteran's back with 
neurological impairment in the right leg is not etiologically 
related to service.

2.  Hypertension was not present in service within one year 
of the veteran's discharge from service and is not 
etiologically related to service.

3.  Pleural thickening is etiologically related to service.

4.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service..


CONCLUSIONS OF LAW

1.  Back disability with neurological impairment in the right 
leg was not incurred in or aggravated by active service, nor 
may it be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Pleural thickening was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in August 2002, August 2003, March 2005, and March 
2006, and the statements of the case.  Although VA did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

In the March 2006 letter, the appellant was provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities for which 
service connection is sought.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the pertinent 
implementing regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in August 2006.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on any of the claims would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Factual Background

A March 1962 service medical record notes lumbosacral strain 
with moderate muscle spasm.  An undated service medical 
record from approximately 1966 notes a history of back 
disease and discomfort for two years.  No radiation was 
present.  The impression was lower back strain.  An August 
1966 service medical record notes low back pain of several 
days' duration.  X-ray study of the lumbosacral spine 
revealed no evidence of bone or joint abnormality.  A June 
1968 reenlistment exam report notes no deformity or 
limitation of motion of the back.  It was also noted that 
twelve years earlier the veteran had a dizzy spell while 
standing at attention for a long period of time.  He had high 
blood pressure when taken to sick bay.  It was noted that 
there was no recurrence or difficulty with blood pressure 
since that time.  It was also noted that the veteran had 
intermittent low back pain after lifting heavy objects 
approximately six years earlier, but that there had been no 
difficulty in the previous two years.  A March 1972 report of 
physical examination indicates that the veteran had had back 
pain in the past without complication.  A November 1972 
service medical record notes that the veteran was seen for 
low back pain.  No recent known injury had occurred.  Pain 
was relieved by muscle relaxers.  A January 1973 service 
medical record notes that the veteran had a muscle spasm of 
the lower back for one week.  Service medical records are 
otherwise negative for evidence of the disabilities at issue.  
On the retirement examination in June 1973, the veteran's 
blood pressure was 122/86 and his back and lungs were found 
to be normal.  The pure tone air conduction thresholds, in 
decibels, were as follows:



1000
2000
3000
4000
Average
Right 
Ear

15
20
20
20
19
Left 
Ear

10
10
20
15
14

The earliest post-service medical evidence suggesting the 
presence of a low back disability is an April 1991 medical 
record from the Naval Hospital Charleston, South Carolina 
showing that sciatica was suspected.  An August 1991 private 
medical record from J.D. Thompson, Jr., M.D., notes that X-
ray studies of the lumbosacral spine revealed rather 
significant degenerative spondylolisthesis at L4-5.  At this 
appointment, the veteran reported that he had had discomfort 
in his buttocks and right thigh for at least 7 to 8 months.  
He denied any history of trauma.  Later medical evidence of 
back disability is also of record.

The earliest post-service medical evidence of hypertension is 
an August 1991 medical record from the Naval Hospital 
Charleston, South Carolina.  

An April 1992 medical record from the Naval Hospital 
Charleston, South Carolina, notes that the veteran was seen 
for a right hilar mass in his lung.  

An August 1993 medical record from Naval Hospital, 
Charleston, South Carolina, notes that the veteran underwent 
a right lower lobectomy for squamous cell carcinoma of the 
right lower lung.  

An August 2004 private medical record from Carolina Lung 
Associates, PA, notes that the veteran was seen for follow-up 
evaluation of asthma, asbestos exposure and restrictive lung 
disease.  The impression included asbestos exposure:  
radiography revealed findings of non-specific interstitial 
fibrosis as well as asymmetric thickening of the right upper 
lung pleura peripherally.  The physician opined that the 
pleural thickening is suggestive of asbestos exposure and 
pulmonary asbestosis.  

A lay statement received in September 2004 from J.M.M., who 
served on active duty with the veteran, stated that he 
remembered that the veteran wrenched his back in service.  He 
stated that he recalled that the veteran was suffering severe 
back pain a few days after the injury.  

A September 2004 private medical record from Carolina Lung 
Associates, PA, notes that the veteran was seen for follow-up 
exam for evaluation of asthma, asbestos exposure, restrictive 
lung disease, and obstructive sleep apnea.  Radiography 
revealed findings of non-specific interstitial fibrosis as 
well as asymmetric thickening of the right upper lung pleura 
peripherally.  It was noted that while interstitial changes 
may be due to the veteran's chronic congestive heart failure, 
his pleural thickening is more likely than not secondary to 
asbestos exposure.  The veteran also had diagnoses of mixed 
disorder of asthma and restriction with mild persistent 
symptomatology and severe restriction.  Clinical and 
spirometric deterioration likely secondary to asthma 
exacerbation.  

The report of a December 2004 VA examination notes that 
pleural thickening is almost surely an asbestos-related 
effect, although this effect is generally asymptomatic.  

A February 2005 private medical record from Carolina Lung 
Associates, PA, notes that the veteran was seen for a follow-
up for evaluation of COPD, obstructive sleep apnea, and 
asbestos exposure.  Blood pressure was 156/71.  

A July 2005 VA exam report notes that the veteran reported 
that he spent 13 years on diesel submarines which had 16-
cylinder diesel engines.  He reported that there were vacuums 
and pressures as the submarine went up and down.  He also 
reported exposure to all kinds of equipment, including 
jackhammers, as they worked on the submarines.  It was noted 
that the veteran has mild to moderate hearing loss in his 
right ear and mild sensorineural hearing loss in his left 
ear.  The examiner opined that because the veteran's 
separation examination audiogram revealed normal hearing in 
both ears, his current hearing loss is not at least as likely 
as not due to noise exposure in the service.

The July 2005 VA exam report indicates that pure tone air 
conduction thresholds, in decibels, were as follows:



1000
2000
3000
4000
Average
Right 
Ear

25
30
30
55
35
Left 
Ear

25
30
30
40
31

Maryland CNC tests revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

A July 2005 X-ray study showed compression deformity of T11 
with endplate sclerosis.  

The report of a July 2005 VA examination notes that the 
veteran reported experiencing intermittent low back pain all 
of his life.  The veteran further reported that the back pain 
became serious and persistent in the early 1990s, leading to 
back surgery in the 1990s.  The examiner diagnosed lumbar 
degenerative disc disease, which developed 20 years after 
discharge from active service.  The examiner opined that it 
is not as likely as not that this condition is the result of 
the back pain treated during active service.  The examiner 
further stated that there is less than 50 percent probability 
that the veteran's lumbar disc disease is a result of back 
pain experienced in the service.

A September 2005 CT scan of the thorax revealed mild 
interstitial fibrosis changes mainly in the lower lungs.  
There was a partially calcified pleural plaque in the medial 
aspect of the right upper lung.  Post-thoractomy changes were 
present on the right and there was some volume reduction in 
the right lower lung.  

A June 2006 letter from Dr. M. Spandorfer notes that the 
veteran's lung removal surgery was more likely than not due 
to asbestos exposure in service.  

A September 2006 chest CT scan notes pleural thickening 
associated with subpleural linear opacity within the lateral 
right mid and bilateral lower hemithoraces.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
hypertension, arthritis or organic disease of the nervous 
system to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Back Disability

The veteran has claimed entitlement to service connection for 
a back disability.  He stated that he injured his low back in 
service and as a consequence he now has neurological 
impairment in his right leg.   

Service medical records show that the veteran was seen for 
complaints of lumbosacral strain as early as March 1962, but 
do not show that he sustained an injury of the back at that 
time.  He had subsequent instances where he was seen for low 
back strain and low back pain.  However, there is no record 
whatsoever of any low back injury in service.  In fact, a 
November 1972 service medical record notes that the veteran 
had low back pain but that no recent injury had occurred.  In 
any event, service medical records do not show that the 
veteran was found to have a chronic back disorder.  In fact, 
they show that his back was found to be normal on the 
examination for retirement.  

The post-service medical evidence initially documents the 
presence of a back disability in 1991, approximately 18 years 
following the veteran's discharge from service.  In 1991, the 
veteran only reported a 7 or 8 month history of pertinent 
symptoms and did not report a history of back trauma.  
Moreover, the July 2005 VA examiner provided an opinion 
stating that there is less than a 50 percent probability that 
the veteran's current back disability is related to back pain 
experienced in active service.  There is no contrary opinion 
of record.  

While the Board has considered the statements provided by the 
veteran and the other lay evidence of record, they do not 
constitute competent evidence of a nexus between the 
veteran's current back disability and his active service 
because lay persons are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for back 
disability with neurological impairment in the right leg.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

Hypertension

On review of the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  The 
veteran's service medical records are negative for any 
diagnosis of hypertension and there is no post-service 
medical evidence suggesting that hypertension was present in 
service or until many years thereafter or that the disorder 
is related to active service 

The evidence of a nexus between the veteran's hypertension 
and his active service is limited to the veteran's own 
statements.  As discussed above, the veteran is not competent 
to provide an opinion concerning medical causation.  
Accordingly, the Board concludes that the preponderance of 
the evidence is also against this claim.

Pleural Thickening

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for service connection for residuals of 
asbestos exposure, observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in DVB Circular 21-88-8, dated May 11, 1998.  The DVB 
Circular was subsequently rescinded, and its basic guidelines 
are now incorporated in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancers, and that the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos- 
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

The Board notes that under the provisions of the VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 
occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); 
see also, Nolen v. West 12 Vet. App. 347 (1999); VAOGCPREC 4-
2000.

The veteran contends that he is entitled to service 
connection for pleural thickening because it resulted from 
in-service exposure to asbestos while he was serving aboard 
Naval submarines and ships.  In this regard, the Board notes 
that while there is no indication in the service medical 
records of any exposure to asbestos or any diagnosis of a 
pulmonary disability, the veteran indicated that he was 
exposed to asbestos aboard submarines, troop carriers, 
battleships, and shore duty.  He stated that the galleys on 
shore duty as well as the barracks were insulated with 
asbestos and all the ships had asbestos lining and 
insulation.  He stated that he was a U.S. Navy Quarter 
Master, a navigator.  The veteran further stated that he 
lived aboard a battleship while in shipyard and he was 
stationed on two diesel submarines which were in shipyards 
for about six months.  He reported that it was not uncommon 
for insulation dust to be visible in the air.  

While service aboard a naval-type vessel is not listed among 
the major occupations involving asbestos exposure, the 
veteran had nearly 20 years of Naval service and 
the Board accepts the veteran's account of being exposed to 
asbestos during his active service.

The Board further notes that there is no evidence of post- 
service asbestos exposure.

There are two medical opinions of record linking the 
veteran's diagnosis of pleural thickening to asbestos 
exposure.  A private physician has stated that the pleural 
thickening is more likely than not due to asbestos exposure 
in active service, and the December 2004 VA medical opinion, 
which is based on a review of the claims folders, noted that 
the pleural thickening is almost surely an asbestos-related 
effect.  Therefore, the Board concludes that service 
connection for pleural thickening is in order.


Hearing Loss Disability

The veteran contends that service connection is warranted for 
hearing loss disability because it is the result of noise 
exposure in service.  The veteran has stated that he was 
exposed to diesel engines on submarines, airplane engine 
noise while on an aircraft carrier, noise from being on a 
battleship in Korea, and shipyard noise when he worked on 
three surface ships.  

The Board notes that there is no medical evidence of hearing 
loss disability in service or until many years thereafter.  
According to the July 2005 VA audiological evaluation report, 
the veteran has bilateral hearing loss disability for VA 
purposes.  However, the VA examiner opined that it is less 
likely than not that the veteran's hearing loss disability is 
related to his active service.  The examiner supported this 
opinion by stating that the veteran underwent an audiogram in 
conjunction with his separation examination in 1973, which 
revealed normal hearing in both ears.  There is no contrary 
medical opinion of record.  

Although the Board finds the veteran's statements regarding 
his in-service noise exposure to be credible, his lay opinion 
to the effect that his hearing impairment is related to noise 
exposure in service is of no probative value.  In view of the 
absence of any medical evidence supporting the claim and the 
July 2005 medical opinion against the claim, service 
connection is not in order for hearing loss disability.  


ORDER

Entitlement to service connection for back disability with 
neurological impairment in the right leg is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for pleural thickening is 
granted.

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The veteran contends that service connection for pulmonary 
disability other than pleural thickening is warranted on the 
basis of exposure to asbestos and/or ionizing radiation in 
service.  

In August 1993 the veteran underwent right lower lobectomy 
due to squamous cell carcinoma.  Lung cancer is considered a 
radiogenic disease under 38 C.F.R. § 3.311 (2006) and further 
RO action is required to comply with this regulation.    

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should refer the 
claims files to the Under Secretary for 
Health for preparation of a dose estimate 
in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii).  

2.  Then, the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service in Central Office in 
Washington, D.C., for review in 
accordance with 38 C.F.R. § 3.311(b) and 
Stone v. Gober, 14 Vet. App. 116, 120 
(2000).  

3.  Then, the AMC or the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


